DETAILED ACTION
This action is in response to the request for continued examination filed 14 October 2021.
Claims 2, 11, and15 are original.
Claims 4 and 13 are previously presented.
Claims 1, 3, 5-10, 12, 14, and 16-21 are currently amended.
Claims 1-21 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
 
Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  The claims recite “the measured change in position” as a reference to “a change in position” which is “read”.  It is recommended that the basis and reference thereto match, e.g. by using the phrase “the read change in position”. Appropriate correction is required.

Claims 3 and 12 are objected to because of the following informalities: The claim recite “the user interface where the virtual model is being viewed”. There is insufficient antecedent basis for this limitation in the claim. The phrase “the user interface where the virtual model is being depicted” is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15:
The claim recites “via the user interface”; however, there is “model to move within the virtual space depicted via a user interface” (moving model in the interface) recited in claim 10 and “displaying the virtual model via a user interface” recited in claim 15 (possibly, but not necessarily, the same virtual interface since it may or may not include movement). It is not clear as to which interface is the intended reference. For the purposes of further examination it is assumed that the interfaces are the same. Given that claim 6 includes similar limitations and that the user interface”, i.e. similar to the amendment to claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-11, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Reitman (US 20160098501 A1).
 
Examiner’s Note: Examiner’s notes are denoted “EN”

Regarding claim 1, Reitman discloses a computing system (fig 6:604,622 and fig 8:800) comprising:
([0028]: “The output of the physical sensors 602 is passed to a server 604. This server 604 may be physically coupled to the product 600 or may be coupled via a wireless connection or other communication network connection.”) that includes movement of a physical asset in physical space measured by a physical sensor ([0020]: e.g. “Physical sensors 102, 103 and 105 measure the extent of actuation of the respective actuators ( e.g. by a linear encoder) on the excavator, and physical sensor 104 senses the load of the bucket of the excavator”; [0021]: “provides details regarding the outputs of the physical sensors and virtual sensors during operation of the product”; [0026]: “the physical sensor 402 senses a physical property and provides the output to the CAD service 404 that is provided by the CAD environment. Physical sensors outputs are effectively passed as inputs to the CAD simulation model to calculate output of a virtual sensor 406.”; [0028]: “a product 600 includes one or more physical sensors 602 … The platform enables output from the physical sensors 602 to be captured and sent to the server 604.”; [0029]: “A CAD service 606 may be provided that gathers the output of the physical sensor(s) 602, passes the output to a CAD model 610 and a model simulator 612”; [0037]: e.g. “the physical sensor output is gathered ( step 1008). Those values are fed as inputs into the simulation of the CAD model … that essentially corresponds to the actual activity of the product in use. Thus, the physical sensor output is received from the actual use”); and
a processor (fig 8:802) configured to
	transform, via a virtual actuator, the received sensor data measured by the physical sensor into a virtual force in virtual space, apply the virtual force generated by the virtual actuator to a structure of a virtual model in the virtual space ([0026]: “Physical sensors outputs are effectively passed as inputs to the CAD simulation model to calculate output of a virtual sensor 406. … the CAD environment uses the resident knowledge in the system's virtual CAD model that is mapped to the physical product being tracked, and the simulation engine, to calculate output values for the virtual sensor 406.”; [0020]: “dynamic calculations (forces, accelerations, etc.), may be calculated on consequent sampling points” and [0027]: “The virtual sensor may sense distance 502 and well as angle 504 or position 506. The virtual sensor may determine velocity 508 or acceleration 510. Moreover, the virtual sensor may calculate force 512 or a moment 514.” EN: simulating to transform input sensor measures into velocity, accelerations, forces, and moments is virtual actuators apply forces transformed from input sensor measures, and congruous with the claim and description in the instant specification at [0019] and [0021].), depicted via a user interface ([0037]: “the animation of the product may be included on the dashboard”), the virtual model comprising a digital twin of the physical asset ([0037]: “a simulation of the CAD model may be then initiated (step 1006). During this simulation, the physical sensor output is gathered ( step 1008). Those values are fed as inputs into the simulation of the CAD model that essentially corresponds to the actual activity of the product in use.” EN: a “digital twin”, see instant specification at [0002], [0012], and [0019]),
simulate movement of the structure of the virtual model causing the virtual model to move within the virtual space depicted via the user interface ([0034]: “Initially, a model of the product is built(step 902). This model is a CAD model of the product. The model (or a simplified from of it with reduced details to improve calculation performance) may then be simulated to obtain simulation results (step 904).”; [0020]: “an excavator, such as used in construction and land moving operations … like the mechanism of the moving arm”; [0037]: “a simulation of the CAD model may be then initiated (step 1006). During this simulation, the physical sensor output is gathered ( step 1008). Those values are fed as inputs into the simulation of the CAD model that essentially corresponds to the actual activity of the product in use.” EN: simulation “correspond[ing] to the actual activity” of “land moving operations” is simulating movement of a virtual structure (e.g. arm and bucket) of a virtual model (of the excavator) which mimics the actual movement.) in response to the application of the virtual force generated by the virtual actuator (as shown above),
read, via a virtual sensor attached to a spot on the structure of the virtual model, a change in position of the spot on the structure of the virtual model observed as the structure of the virtual model moves within the virtual space depicted via the user interface ([0019]: “The CAD model need not be a full blown CAD model but rather may be a more limited CAD analysis model that possesses the requisite parameters needed to provide the service and calculate the virtual sensor outputs.”; [0020]: “Virtual sensor 106 calculates the position of the bucket tip in the X direction and virtual sensor 108 calculates position of the bucket tip in the Y direction. Virtual sensors 110 and 112 may also provided to calculate the center of gravity for the excavator ( or a portion of it, like the mechanism of the moving arm).”; [0027]: “The virtual sensor may determine velocity 508 or acceleration 510. … the virtual sensor may sense any customized measurement 526 that may be identified using the physical sensor output and information and analysis provided within the CAD environment. Multiple virtual sensors may be defined and calculated over single CAD model and/or simulation run”; [0037]: “Thus, the physical sensor output is received from the actual use and used to calculate/infer to the virtual sensor output (step 1010).” EN: “sens[ing] position” and “determin[ing] velocity or acceleration” as well as calculating the change in bucket position and determining center of gravity over a “simulation run” are measuring change in position from the movement of the structure) in response to the application of the virtual force generated by the virtual actuator (as shown above), and
transmit information about the measured change in position to a system associated with the physical asset ([0022]: “a dashboard 200 that may be provided relative to the operation of multiple excavators … that provides real time information regarding the excavator from the physical sensors and the virtual sensors”; [0024]: “The dashboard 200 may be provided on a client computer device or on a display that is coupled to a server. Alternatively, the display may be provided on the product”; [0029]: “calculates virtual sensor(s) 615 output(s) by analyzing the physical sensor( s) output( s) for downstream uses … A database 614 may be provided to store physical sensor(s) output and virtual sensor(s) output as well as other data.”; [0031]: “The server 604 may output information to a monitoring tool 624 that monitors the product and/or a control tool 626 that controls operation of the product. … the server 604 may output information to the tools 624 and 626 resident on a client 620. In other embodiments, the information is passed to tools 624 and 626 resident on the server, and in still other embodiments, the tools 624 and 626 may be resident on the product 600”; EN: [0037]-[0038] have similar material.).

Regarding claim 2, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the virtual model comprises a three-dimensional (3D) simulation of the physical asset (figs 2 and 3, [0022] and [0025]: “An animation 206 of the associated excavator is provided.” and “An animation 206 of the associated excavator is provided.” EN: Note that the figures show a 3D model of an excavator.).

Regarding claim 5, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the virtual sensor reads one or more of ([0027]: “the virtual sensor may sense any customized measurement 526 that may be identified using the physical sensor output”) a force ([0027]: “force”), a pressure ([0227]: “vibration”), a sound ([0027]:”vibration”), and a radiation ([0027]: “vibration”, “temperature”), from the virtual model in virtual space at the spot based on an observed displacement of the structure of the virtual model in the virtual space ([0020]: “Virtual sensor 106 calculates the position of the bucket tip in the X direction and virtual sensor 108 calculates position of the bucket tip in the Y direction. Virtual sensors 110 and 112 may also provided to calculate the center of gravity for the excavator ( or a portion of it, like the mechanism of the moving arm).”; [0027]: “The virtual sensor may determine velocity 508 or acceleration 510. … the virtual sensor may sense any customized measurement 526 that may be identified using the physical sensor output and information and analysis provided within the CAD environment. Multiple virtual sensors may be defined and calculated over single CAD model and/or simulation run”; [0037]: e.g. “the physical sensor output is gathered ( step 1008). Those values are fed as inputs into the simulation of the CAD model … that essentially corresponds to the actual activity of the product in use. Thus, the physical sensor output is received from the actual use”).
Reitman does not explicitly disclose a strain; however, the claim limitations are met as shown above. (EN: “strain” and many of the alternatives are found among the prior art of record, see for example US 20180275044 A1 at [0019] and US 20130275059 A1 at [0029]

Regarding claim 6, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the processor is further configured to output the virtual model for display via the user interface, and detect a command, via the user interface, for attaching the virtual sensor at the position on the virtual model (figs 2 and 3, [0022]-[0025]: e.g. “An animation 206 of the associated excavator is provided.” and “An animation 206 of the associated excavator is provided.”; [0036]: “The indication may be received by way of a user interface or programmatically … The location of the virtual user [sic, “sensor” see fig 11:1106] or the product is specified (step 1106). This may be determined by specifying the location on the corresponding CAD model.”).

Regarding claim 7, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the processor is further configured to detect, via the user interface, a selection of a type of data to be sensed by the virtual sensor ([0036]: “A method, e.g. formula, for calculating the output of the virtual sensor is specified (step 1104). In some cases, the user may specify this formula or calculation explicitly.”) from among a plurality of types of data ([0027]: “The virtual sensor may sense distance 502 and well as angle 504 or position 506. The virtual sensor may determine velocity 508 or acceleration 510. Moreover, the virtual sensor may calculate force 512 or a moment 514. The virtual sensor may sense friction 516, vibration 518, stress 520 or deformation 522. The virtual sensor may also sense temperature 524. Lastly, the virtual sensor may sense any customized measurement 526 that may be identified using the physical sensor output and information and analysis provided within the CAD environment.”).

Regarding claim 8, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the processor is further configured to assign a unique identifier to the virtual sensor based on the spot at which the virtual sensor is attached (figs 1 and 2:104,106 and “Tip Distance”, “Tip Height” and [0026]: ‘The virtual sensor may be provided with parameters that identify the virtual sensor as a sensor and that identify the source of its "values."’ EN: The “source” is the position as exemplified by “tip” for sensors 104 and 106 in figure 1.).

Regarding claims 10-11, 14-17, the claims recite the same substantive limitations as claims 1-2 and 5-8; and are rejected over the same teachings.

Regarding claim 19, Reitman discloses a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method ([0004]: “Instructions for performing this method may be stored in a non-transitory computer-readable storage medium.”) comprising:
[a method like that of claim 1] (as for claim 1).

Regarding claim 20, Reitman discloses the non-transitory computer-readable medium of claim 19 (in combination as shown above), wherein the virtual model comprises a three-dimensional (3D) simulation of the physical asset  (as for claim 2), and the reading comprises reading one or more of a force, a strain, a pressure, a sound, and a radiation, of the virtual model in virtual space from the movement of the structure of the virtual model in the virtual space (as for claim 5).

Regarding claim 21, Reitman discloses the computing system of claim 1, wherein the processor is configured to read, via the virtual sensor, a change in pixel coordinates of the spot on the structure of the virtual asset from the virtual model as the structure of the virtual model moves in virtual space ([0020]: “Virtual sensors 110 and 112 may also provided to calculate the center of gravity for the excavator ( or a portion of it, like the mechanism of the moving arm). The depiction in FIG. 1 includes a dot 114 that corresponds to location of the center of gravity for the excavator.”; [0022]: “An animation 206 of the associated excavator is provided. This animation includes a dot 207 that indicates the center of gravity for the excavator.”; [0027]: “The virtual sensor may determine velocity 508 or acceleration 510.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reitman as applied to claims 1 and 10 above, further in view of Vrba (P. VRBA AND V. MARIK, "Capabilities of Dynamic Reconfiguration of Multiagent-Based Industrial Control Systems," in IEEE Transactions on Systems, Man, and Cybernetics - Part A: Systems and Humans, vol. 40, no. 2, pp. 213-223, March 2010, doi: 10.1109/TSMCA.2009.2034863).

Regarding claim 3, Reitman discloses the computing system of claim 1 (in combination as shown above), wherein the processor is further configured to attach the virtual sensor to the virtual model at the spot ([0036]: “The CAD environment may receive an indication that a user wishes to deploy a virtual sensor on the product ( step 1102). The indication may be received by way of a user interface or programmatically. … The location of the virtual user or [sic, “sensor on” see fig 11:1106]  the product is specified (step 1106). This may be determined by specifying the location on the corresponding CAD model.”).
Reitman does not explicitly disclose based on a cursor location within the user interface where the virtual model is being viewed.
However, Vrba teaches based on a cursor location within the user interface where the virtual model is being viewed (p216: “the graphical user interface (GUI) (see Fig. 1) that provides the visualization and control of the simulation process as well as tools for drag-and-drop design of the material-handling system. … Even the structure of the system can be changed from the GUI at runtime—any component can be removed (or disconnected from its neighbors), or a new component can be added without the need to stop the simulation run” EN: “drag-and-drop” indicates a cursor position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reitman in view of the teachings of Vrba to include “based on a cursor location within the user interface where the virtual model is being viewed” by using agent-based sensor simulation components in conjunction with the CAD model and user interface which provides a known technique (Vrba’s agent-based simulation including sensors) to improve similar methods (industrial automation equipment simulation and construction/earthworks equipment simulation) in the same way, i.e. on-the-fly reconfiguration of simulated components, in particular simulated components with simulated sensors).

Regarding claim 4, Reitman discloses the computing system of claim 3 (in combination as shown above), wherein the processor is configured to embed the virtual sensor within an interior of a virtual beam of the virtual model via the user interface ([0018]: “These virtual sensors have a higher degree of accessibility than physical sensors in that the virtual sensors can be placed in the products where physical sensors cannot be placed due to mechanical, thermal or other constraints.”; and Fig 1 showing the center of gravity sensor within the beam of the base supporting the arm and bucket.).

Regarding claim 12, Reitman discloses the computer-implemented method of claim 10 (in combination as shown above), wherein the method further comprises attaching the virtual sensor to the virtual model at the spot based on a cursor location within the user interface where the virtual model is being viewed (with Vrba as for claim 3).

Regarding claim 13, Reitman discloses the computer-implemented method of claim 12 (in combination as shown above), wherein the method further comprises embedding the virtual sensor within an interior of a virtual beam of the virtual model via the user interface (as for claim 4).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitman as applied to claims 8 and 17 above, and further in view of Lee (US 20140013339 A1).

Regarding claim 9, Reitman discloses the computing system of claim 8, wherein the processor is further configured to transmit the virtually sensed movement to the application ([0022]: “a dashboard 200 that may be provided relative to the operation of multiple excavators … that provides real time information regarding the excavator from the physical sensors and the virtual sensors”; [0024]: “The dashboard 200 may be provided on a client computer device or on a display that is coupled to a server. Alternatively, the display may be provided on the product”; [0027]: “The virtual sensor may determine velocity 508 or acceleration … force … moment … vibration … deformation”; [0029]: “calculates virtual sensor(s) 615 output(s) by analyzing the physical sensor( s) output( s) for downstream uses … A database 614 may be provided to store physical sensor(s) output and virtual sensor(s) output as well as other data.”; [0031]: “The server 604 may output information to a monitoring tool 624 that monitors the product and/or a control tool 626 that controls operation of the product. … the server 604 may output information to the tools 624 and 626 resident on a client 620. In other embodiments, the information is passed to tools 624 and 626 resident on the server, and in still other embodiments, the tools 624 and 626 may be resident on the product 600”; EN: [0037]-[0038] have similar material. The dashboards are applications. Velocity, acceleration, force, moment, and deformation indicate movements).
Reitman does not explicitly disclose receive a request from an application for registering with the virtual sensor based on the unique identifier.
However, Lee teaches receive a request from an application for registering with the virtual sensor based on the unique identifier ([0070]-[0073]: e.g. “When the virtual sensor/actuator is generated, the identifier manager 513 allocates an RSCID to the generated virtual sensor/actuator (S670). The service manager 515 generates an application service using an API of a logical sensor/actuator and/or a virtual sensor/actuator (S680), and provides the application service to the user (S690). … Thereafter, when wanting to acquire an arthritis sensing value in a 10 minute cycle, a sensing data collection cycle parameter is forwarded to a virtual arthritis sensor, and the virtual arthritis sensor calls each of data collectionAPis of a logical sensor and activates a corresponding physical sensor. Thereafter, the logical sensors forward a collected result of sensing data of the corresponding physical sensor to the virtual arthritis sensor, and the virtual arthritis sensor visualizes the received sensing data to an application service user through a user interface.”; [0059]-[0063] describing how virtual sensors are assigned a unique ID according to location so that these may be accessed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reitman with the teachings of Lee to include “receive a request from an application for registering with the virtual sensor based on the unique identifier” by using the sensor management service of Lee to organize the sensor network of Reitman which would combine known elements, i.e. Lee’s sensor management and Reitmans sensor network and user interface (dashboard), according to known methods, i.e. using unique IDs to allow application access as described by Lee, to yield a predictable result, i.e. a sensor network with unique IDs assigned by location which are accessible via request from a dashboard.
	
Regarding claim 18, Reitman discloses the computer-implemented method of claim 17, further comprising receiving a request from an application for registering with the virtual sensor based on the unique identifier (with Lee as for claim 9), and transmitting the virtually sensed movement to the application (as for claim 9).

Response to Arguments
Interview Summary
The examiner interview summary was included with the Advisory Action filed 8 October 2021.

Objections to the Drawings and Specification
Examiner: No amendment to the specification was filed with the response. The inclusion of this section of remarks appears to be a clerical error. These issues were resolved with 

Claim Rejections - 35 USC §102 and 35 USC §103
Applicant (P8:¶1-P10:¶4):
… [summary of Reitman disclosure omitted]
However, Reitman fails to anticipate the features of Claim 1, because Reitman fails to describe or suggest, "transform, via a virtual actuator, the received sensor data measured by the physical sensor into a virtual force in virtual space, apply the virtual force generated by the virtual actuator to a structure of a virtual model in virtual space depicted via a user interface, the virtual model comprising a digital twin of the physical asset, simulate movement of the structure of the virtual model causing the virtual model to move within the virtual space depicted via the user interface in response to the application of the virtual force generated by the virtual actuator."
Reitman does not describe a virtual actuator, let alone, a virtual actuator which transforms sensor data from physical sensors into a virtual force that can be applied to a virtual model in virtual space.
Instead, in Reitman, physical sensors capture movements of the actual product (physical asset) and send them to the CAD system. In response, the virtual sensors "calculate" a measurement based on the physical sensor measurements and some "formula" as described at paragraph [0036] of Reitman.
However, Reitman does not describe actuating "movement" to a structure of a digital twin in virtual space to mimic the movement of the physical asset in physical space. Instead, Reitman describes a CAD / CAE program that can receive an output from a physical sensor, apply a 
Furthermore, the "simulation" of Reitman is not a simulated digital twin. The CAD model does not move like a digital twin in response to a virtual force applied from a virtual actuator.
Examiner’s response:
The examiner respectfully disagrees. The argument relies on the notion that ‘“calculate” a measurement based on the physical sensor measurements and some "formula"’ differs from the claimed “transform, via a virtual actuator, the received sensor data measured by the physical sensor into a virtual force in virtual space, apply the virtual force generated by the virtual actuator to a structure of a virtual model in the virtual space”. As shown in the rejection, Reitman discloses taking sensor measurement as input to a simulation where virtual sensors detect the, for example, velocities, accelerations, forces, and moments of the simulated asset (e.g. excavator). This is a description of a virtual actuator as claimed, i.e. that which “transform(s), …, the received sensor data … into a virtual force, apply(s) the virtual force generated … to a structure of a virtual model”. Although Reitman does not use the term “virtual actuator”, the simulation is a simulation of, e.g. acceleration or force, since this is what is detected by the virtual sensors. Reitman’s description is congruent with the claim language itself as well as the description in the instant specification at [0019] and [0021].
Regarding “None of this is based on actuated movement occurring within simulation / virtual space”, the examiner respectfully disagrees as discussed above. In particular, there is no 
Accordingly, the argument is unpersuasive.

Applicant (P10:¶4, continuing):
Moreover, Reitman does not measure a change in position (e.g., pixels) as depicted via the user interface. Instead, Reitman uses a mathematical formula to directly convert a physical sensor reading into a virtual sensor reading at another location.
Examiner’s response:
The examiner respectfully disagrees. As shown in the rejection, Reitman discloses a displaying a “dot” corresponding to a center of gravity virtual sensor and animation of the object. Accordingly, the change in position of the “dot” is measured at least to display the dot on the user interface. Accordingly, the argument is unpersuasive.

Applicant (P10:¶5):
Furthermore, Reitman also fails to anticipate or render obvious the features of Claim 1, because Reitman fails to describe or suggest, "read, via a virtual sensor attached to a spot on the structure of the virtual model, a change in position of the spot on the structure of the virtual model observed as the structure of the virtual model moves within the virtual space depicted via the user interface in response to application of the virtual force generated by the virtual actuator."
Examiner’s response:


Remaining arguments:
Examiner: The remaining arguments ultimately rely on the same reasoning as those discussed herein above. As discussed above, the examiner respectfully disagrees.

Conclusion
Claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0064211 Al
Discussing virtual actuators for simulating a marine vessel
US 2016/0222946 Al
Discussing simulation of structures for monitoring, e.g. monitoring windmills for damage

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147